Citation Nr: 0110982	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-17 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1938 to September 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the veteran has filed several documents 
attempting to perfect an appeal on the July 1999 proposal to 
reduce his residual scar of a shell fragment wound to the 
back of the neck.  Regulations provide that only final rating 
actions may be appealed.  See 38 C.F.R. §§ 3.104, 3.105(e).  
An August 2000 rating decision reduced the veteran's 10 
percent rating for his residual scar to noncompensable.  He 
is advised that should he wish to appeal this final decision, 
he has until August 14, 2001 to submit a notice of 
disagreement with the August 2000 rating decision. 

The issue of entitlement to an increased evaluation for 
traumatic arthritis of the cervical spine, will be addressed 
in the remand at the end of the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The evidence shows that the veteran's PTSD is manifested 
primarily by anxiety, depression, sleep disturbance, 
nightmares, flashbacks, and intrusive thoughts, and these 
cause occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans' 
Claims Assistance Act of 2000, Pub. L No 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his service-connected PTSD.  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The veteran was provided 
appropriate VA compensation examinations in January and June 
1999.  His VA treatment records, dating from December 1994 to 
August 2000, have been associated with his claims file and he 
was provided a personal hearing in January 2000.  He was also 
provided notice of the evidence necessary to substantiate his 
claim in an August 1999 statement of the case, and in August 
and October 2000 supplemental statements of the case.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding his claim, and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by statute.  38 U.S.C.A. § 5107 (1999); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Factual Background

VA treatment records, dating from December 1994 to April 
1999, show that the veteran was treated primarily for a renal 
disease.  However, he attended Trauma Group Therapy in March 
and April 1999.  The April progress note indicates that he 
was visibly shaken by news reports that NATO was sending 
ground troops into Kosovo, but he stated he felt less anxious 
after the group session was over.  Another April visit 
reflected the veteran reported complaints of nightmares once 
every two to three weeks, intrusive thoughts, and flashbacks 
of combat.  He also complained of initial and intermediate 
insomnia.  He stated that he felt nervous but was able to 
control it through avoidance and physical work.  He did not 
believe he needed any medication for it at that time.  The 
examiner noted that the veteran was clean and casually 
attired and appeared appropriate in behavior.  He was anxious 
and tremulous at points, but there was no evident of any 
thought disorder.  The diagnosis was PTSD with a Global 
Assessment of Functioning (GAF) score of 54-54.  

A June 1999 VA psychological examination report reveals that 
the veteran complained of difficulty sleeping, anxiety and a 
loss of energy.  Several tests were administered.  His 
profile was found to be inconsistent with the profile 
typically observed for WWII veterans diagnosed with PTSD.  
His scores on psychological testing were mildly elevated and 
suggested that his symptoms fell within the lower end of the 
range typically reported by veterans diagnosed with PTSD.  He 
endorsed critical MMPI-II items that indicated he felt 
nervous and restless much of the time, felt useless at times, 
had strange and peculiar thoughts, was very concerned with 
his physical health, experienced sleep disturbance, and was 
easily upset.  The examiner concluded that the veteran's 
profile on the tests did not support a diagnosis of PTSD and 
that he reported lower levels of anxiety than he had reported 
ten years before.  He did report significant symptoms of 
depression.

The June 1999 VA psychiatric examination shows that the 
veteran complained that his "nerves [were] just about 
shot."  He also complained of "sometimes going to pieces," 
an inability to focus and short-term memory loss.  He 
reported initial and middle insomnia and did not like being 
in a dark room.  He denied any recent suicidal thoughts or a 
history of hallucinations, homicidal thoughts, and drug or 
alcohol abuse.  He avoided combat movies and fireworks, 
stopped hunting many years before, and avoided Asian people.  
He reported having nightmares about combat one or two times a 
week.  He reported social isolation, but had been married 
since 1944.  Examination revealed that the veteran was 
appropriately dressed and adequately groomed.  He exhibited 
no unusual motor activities and his speech was not mildly 
pressured.  There was no flight of ideas or looseness of 
associations.  His mood was somewhat anxious, as was his 
affect.  He was precisely oriented to person, place, 
situation and time.  His remote, recent and immediate recall 
were adequate and his judgment to avoid common danger was 
adequate as was his abstract abilities.  His insight was 
assessed as fair.  The diagnosis was PTSD with a GAF score of 
65.  In an addendum, the psychiatrist acknowledged that the 
earlier psychological testing did not support a diagnosis of 
PTSD, but that his evaluation of the veteran satisfied the 
minimal criteria for a PTSD diagnosis.  A diagnosis of 
depressive disorder, not otherwise specified, was also made.

During his January 2000 personal hearing, the veteran 
testified that since his retirement in 1984 his flashbacks 
and nightmares had gotten worse.  He went to group meetings 
at VA every two weeks for his PTSD symptoms.  He had been 
married 55 years and had a close relationship with his wife.  
They slept in separate adjoining rooms because of his 
restless sleep and her heart condition.  Sometimes she could 
hear him at night during one of his nightmares.  He was an 
usher at his church and liked to sit in the back row because 
he felt confined anywhere else and wanted to be able to exit 
quickly if he needed to.  He testified that he isolated 
himself, that he no longer had any close friends, and that he 
avoided crowds.  He did the grocery shopping because his wife 
was unable to, and he visited with persons from his church.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's PTSD is evaluated as 30 percent disabling under 
Diagnostic Code (Code) 9411.  A 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

Reviewing the record, the Board finds that the preponderance 
of the evidence does not support a rating in excess of 30 
percent for PTSD.  The veteran's psychiatric and 
psychological evaluations indicate that his PTSD is 
manifested by chronic depression, flashbacks, intrusive 
thoughts and nightmares.  Although the veteran complained of 
impaired memory, the June 1999 psychiatric examiner found his 
remote, recent and immediate recall adequate.  Moreover, the 
recent evaluations showed no evidence of flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks, difficulty understanding complex commands, impaired 
judgment or abstract thinking.  While the veteran reports 
social isolation and the absence of any close friendships, at 
his evaluations and in his testimony, he indicated that he 
had been married for 55 years and had a close relationship 
with his wife and also was an usher at his church and 
occasionally visited with people from his church.  He also 
testified that he did the grocery shopping.  

Further, a GAF score of 65 (actually the range of scores from 
61 to 70) is for "some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful relationships."  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th Ed.) (1994); 38 C.F.R. 
§ § 4.125, 4.130 (2000).  The score was given at the time of 
the 1999 examination and is not reflective of significant 
impairment so as to warrant a higher disability rating.  
Considering the whole disability picture, the Board finds 
that the criteria for a 30 percent rating under the rating 
schedule most accurately reflects the veteran's level of 
impairment.  38 C.F.R. § 4.7.  Therefore, the preponderance 
of the evidence is against his claim for an increased 
evaluation.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's PTSD has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it has resulted in marked 
interference with his employment.  


ORDER

A disability rating in excess of 30 percent for PTSD is 
denied.


REMAND

Although the veteran underwent a VA orthopedic examination in 
June 1999 that indicated mild cervical spine limitation of 
motion with complaints of pain, and the examiner noted that 
the veteran did not have specific flare-ups, the examiner did 
not comment on whether there was any objective evidence of 
joint instability, weakened movement, excess fatigability or 
incoordination associated with the veteran's cervical spine 
disability.  Moreover, an August 2000 CT scan of the 
veteran's cervical spine indicated an impression of spinal 
and foraminal stenosis and recommended that a MRI scan would 
better define these abnormalities.  There is no evidence that 
a MRI was accomplished.  The Board is of the opinion that the 
veteran should be provided another orthopedic examination 
with adequate assessment of functional limitation as a result 
of pain or painful motion, to include functional loss during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
U.S. Court of Appeals for Veterans Claims has held that, 
under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty to assist 
a veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Jackson, Mississippi, dated 
from August 2000 to the present.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

4.  After the above development has been 
completed, the RO should schedule the 
veteran for a VA examination by a 
physician  knowledgeable in orthopedics 
in order to determine the nature and 
extent of his service-connected traumatic 
arthritis of the cervical spine.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.  All indicated tests, 
studies and X-rays should be performed.  
The examiner should set forth all 
objective findings regarding the cervical 
spine disability, including complete 
range of motion measurements and whether 
there is any joint instability.  The 
orthopedist should also be requested to 
identify any objective evidence of pain, 
painful motion, or functional loss due to 
pain as a result of the veteran's 
traumatic arthritis of the cervical 
spine.  The extent of any weakened 
movement, excess fatigability or 
incoordination associated with his 
traumatic arthritis of the cervical spine 
should be specifically assessed.  The 
orthopedist should also express an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  
If not feasible, the examiner should so 
state.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBEERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 



